Citation Nr: 1204277	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-38 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbar strain, with bulging annulus, with narrowing of the spinal canal at L5-S1, and minimal bulging annulus at L3-L4 and L4-L5 of the lumbar spine.

2.  Entitlement to service connection for lumbar degenerative spine disease.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1974 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July and November 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the July 2008 rating decision, the RO denied service connection for dementia, not otherwise specified (NOS), and a depressive disorder, NOS, claimed as a neuropsychiatric disorder, and a back disability and the Veteran submitted a timely notice of disagreement (NOD) as to these matters.  In the November 2008 rating decision, the RO granted service connection for lumbar strain, with bulging annulus, with narrowing of the spinal canal at L5-S1, and minimal bulging annulus at L3-L4 and L4-L5 of the lumbar spine and assigned an initial 20 percent disability rating, denied service connection for lumbar degenerative spine disease, and confirmed and continued its previous denial of service connection for a psychiatric disorder.  

An August 2009 rating decision also denied a rating in excess of 20 percent for lumbar strain, with bulging annulus, with narrowing of the spinal canal at L5-S1, and minimal bulging annulus at L3-L4 and L4-L5 of the lumbar spine, and entitlement to special monthly pension and a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  In September 2009, the RO received the Veteran's NOD regarding the initial rating for lumbar strain, with bulging annulus, with narrowing of the spinal canal at L5-S1, and minimal bulging annulus at L3-L4 and L4-L5 of the lumbar spine and denial of TDIU.

In a September 2009 rating decision, the RO granted service connection for a major depressive disorder with psychotic features that was awarded a 30 percent rating effective June 6, 2007, and a 50 percent rating from January 14, 2009, and continued its denial of service connection for lumbar spine degenerative disc disease and a TDIU.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a psychiatric disorder. 

In September 2009, the RO issued a statement of the case (SOC) regarding the claim for service connection for lumbar degenerative spine disease and, in October 2009, received the Veteran's substantive appeal as to this matter.

In January 2010, the Veteran submitted a NOD as to the rating assigned for his service-connected psychiatric disability.

The Veteran was scheduled to testify during a personal hearing at the RO in November 2011 but, in an October 2010 signed statement, he cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

In an April 2011 rating decision, the RO awarded a 70 percent rating for the Veteran's psychiatric disability and a TDIU, both effective from January 14, 2009.  The RO's action represents a full grant of the benefits sought as to the Veteran's TDIU claim.  An April 2011 SOC addressed the Veteran's claim for an increased initial rating for his psychiatric disability.  In an April 2011 substantive appeal, the Veteran expressly withdrew his appeal for an increased rating for his psychiatric disorder.  

The matter of an increased initial rating for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1974 to June 1975.

2.  In the April 30, 2011 Substantive Appeal, the Veteran requested that his claim on appeal for service connection for lumbar degenerative spine disease be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant withdrew his appeal for service connection for lumbar degenerative spine disease in his April 30, 2011 substantive appeal in which he indicated that he was only appealing the issue of an increased rating for his back disability and wanted to "continue this appeal only" and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed. 


ORDER 

The claim for service connection for lumbar degenerative spine disease is dismissed. 


REMAND

First, in the November 2008 rating decision, the RO granted service connection for lumbar strain, with bulging annulus, with narrowing of the spinal canal at L5-S1, and minimal bulging annulus at L3-L4 and L4-L5 of the lumbar spine that was awarded an initial 20 percent rating and, an August 2009 rating decision confirmed and continued that rating.  In September 2009, the RO received the Veteran's NOD as to the rating assigned for lumbar strain, with bulging annulus, with narrowing of the spinal canal at L5-S1, and minimal bulging annulus at L3-L4 and L4-L5 of the lumbar spine.  To date, the Veteran has not been provided with a SOC that sets for the pertinent rating criteria for his increased rating claim, and the RO's rationale for its determination.  See e.g., Manlincon v. West, 12, Vet. App. 238 (1999). 

Second, in his October 2009 substantive appeal, and his January 2010 statement, the Veteran requested that the RO provide him with copies of the June 2008 and August 2009 VA spine examination reports so that his physician could reply.  However, there is no indication in the record that the RO responded to the Veteran's requests.  This needs to be done prior to appellate consideration of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with a copy of the June 20, 2008 and August 24, 2009 VA Spine examination reports and an appropriate period in which to respond.

2. Provide the Veteran with a statement of the case as to his claim for an initial rating in excess of 20 percent for lumbar strain, bulging annulus, with narrowing of the spinal canal at L5-S1, minimal bulging annulus at L3-L4 and L4-L5 lumbar spine, that contains all the relevant laws and regulations and an explanation regarding the evaluation assigned to his back disability.  If, and only if, the Veteran timely perfects an appeal, should this claim be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


